Citation Nr: 1524489	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board by the RO in Roanoke, Virginia.  

The October 2013 statement of the case also included the issues of service connection for bilateral hearing loss and for a chest condition/pain.  The Veteran did not include these issues on his VA Form 9 and in fact, stated that he wished to withdraw those issues.  Accordingly, they were not perfected for appeal and are not for consideration.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims folder and finds that additional development is needed.  See 38 C.F.R. § 3.159(c) (2014).  

The Veteran contends that the physical demands of service caused chronic conditions affecting multiple joints.  The Veteran served in the Southwest Asia theater of operations and is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e) (2014).

The Veteran underwent VA examinations in September 2013.  At that time, he reported pain and stiffness in the claimed joints as well as impaired function with flare-ups.  Objective findings were minimal and the examiner stated that the Veteran did not have an ankle condition, a thoracolumbar spine (back) condition, a right hip condition, or a knee condition.  

Service connection, however, can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include joint pain.  38 C.F.R. § 3.317(b)(5).  

Under these circumstances, the examination report should be returned for addendum.  Specifically, the examiner should consider whether the Veteran's joints complaints are manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran receives VA treatment.  Records were last added to the virtual folder in December 2013.  Updated records should be obtained on remand.  

At the September 2013 VA back examination, the Veteran reported that he went to a hospital in Tallahassee, Florida for back pain in 2011.  He should be given an opportunity to provide an authorization for release of any private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Salem, Virginia and associated outpatient clinics for the period from December 2013 to the present.

2.  Contact the Veteran and ask him to submit a properly completed authorization for any private treatment received for his claimed conditions, to include the 2011 visit to a hospital in Tallahassee, Florida for back pain.  Request any identified records.

3.  Thereafter, return the September 2013 examination reports for addendum.  If the September 2013 examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  Additional physical examination is not needed unless requested by the examiner.  The claims folder, to include any relevant electronic records, must be available for review.

The examiner is requested to again review the evidence and to provide an opinion as to whether the Veteran has a qualifying chronic disability resulting from an undiagnosed illness in the ankles, back, knees, and/or right hip; or whether he has a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome or fibromyalgia.  If there are no objective indications of chronic disability in the claimed joints, the examiner should so state.

A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

